DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 05/19/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0062429 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 20170170404 A1, hereafter Kim ‘404).
Regarding claims 1, 3-4, and 7-10, Kim ‘404 discloses an organic electric element (“organic light-emitting device”) comprising a first electrode, an organic layer comprising an emitting layer, and a second electrode, wherein the organic layer comprises a first host compound (“second compound”) of Formula 2A or 2B and a second host compound (“first compound”) of Formula 1 ([040]-[042]).
Kim ‘404 discloses an organic electric element (Example 2 in [274]-[278] and Table 1) comprising a first electrode (ITO), a hole transport layer, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transport layer is a hole transporting band layer.

    PNG
    media_image1.png
    370
    585
    media_image1.png
    Greyscale


The first host Compound 2-7 of Kim ‘404 is identical to Applicant’s Formula (1); wherein 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (phenyl); Ar1 and Ar2 are bonded to each other to form a ring, with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); R1 is a C2-C60 heterocyclic group including at least one hetero atom of N (carbazole); 4) L1 to L5 are a single bond or a C6-C60 arylene group (phenylene); provided that L5 is not a single bond.
The second host Compound of 1-24 of Kim ‘404 is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one hetero atom of N (triazine); 2) c and e are 0; d is 2; 3) R3 and R5 are hydrogen; R4 are hydrogen or a C2-C20 alkenyl group, and a plurality of R4 are bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (phenyl), provided that when both A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heterocyclic group (benzene); 6) i is 1 and j is 0, with the proviso that i + j is 1; and 7) X1 is S, wherein the heterocyclic group may be substituted with C6-C20 aryl group (phenyl).
The Organic electric element of Kim ‘404 (Example 2) reads on all the limitations of claims 1, 3-4, and 7-10.
Regarding claim 6, the Organic electric element of Kim ‘404 (Example 2) reads on all the features of claim 1 as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transport layer is a hole transporting band layer.
In the Compound 2-7 of Kim ‘404, the variables L1-L5 and Ar1-Ar4 are re-assigned as follows.

    PNG
    media_image2.png
    367
    521
    media_image2.png
    Greyscale

The first host Compound 2-7 of Kim ‘404 is identical to Applicant’s Formula (1); wherein 1) Ar1 is a C2-C60 heterocyclic group including at least one hetero atom of N (carbazole); Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (phenyl); 4) L1 to L5 are a single bond or a C6-C60 arylene group (phenylene); provided that L5 is not a single bond.
In the Compound 2-7 of Kim ‘404, L1 is substituted on an m(meta)-position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170170404 A1).
Regarding claim 12, the Organic electric element of Kim ‘404 (Example 2) reads on all the features of claim 1 as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transport layer is a hole transporting band layer.
Kim ‘404 exemplifies Compound 1-1 used as the second host compound (“first compound” in [128]).

    PNG
    media_image3.png
    250
    452
    media_image3.png
    Greyscale

The second host Compound of 1-1 of Kim ‘404 is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C6-C60 aryl group (phenyl); 2) c and e are 0; d is 2; 3) R3 and R5 are hydrogen; R4 are hydrogen or a C2-C20 alkenyl group, and a plurality of R4 are bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (phenyl), provided that when both A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heterocyclic group (benzene); 6) i is 1 and j is 0, with the proviso that i + j is 1; and 7) X1 is S.
The second host Compound 1-24 of Kim ‘404 does not read on the limitation of claim 12; however, Kim ‘404 does teach Compound 1-1 can be used as the second host compound (“first compound” in [128]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electric element of Kim ‘404 by substituting the second host Compound 1-24 with Compound 1-1, as taught by Kim ‘404.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the second host compound would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides Modified organic electric element of Kim ‘404 (1) comprising a first electrode (ITO), a hole transport layer, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-1, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transport layer is a hole transporting band layer, meeting all the limitations of at least claims 1 and 12.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170170404 A1) in view of Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claims 13 and 15, the Organic electric element of Kim ‘404 (Example 2) reads on all the features of claim 1 as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transport layer is a hole transporting band layer.
The device does not comprise an emitting auxiliary layer comprising a compound of Formula (1); however, Kim ‘404 does teach that the hole transporting band layer (“hole transport region”) can have a multi-layered structure ([141]).
Seo teaches that a mixed layer between two neighboring organic layers of an organic electric element (“organic light-emitting device”) contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electric element of Kim ‘404 by incorporating a mixed layer comprising the mixed material of the neighboring layers (i.e. the hole transport layer and the emitting layer) between the hole transport layer and the emitting layer, as taught by Kim ‘404 and Seo. 
The motivation of doing so would provide lowered energy barrier and improved carrier injection based on the teaching of Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic electric element of Kim ‘404 as modified by Seo comprising a first electrode (ITO), a hole transport layer, a mixed layer comprising Compound 2-7 of Kim ‘404, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al).
Applicant claims an emitting auxiliary layer in claims 13; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (140) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Thus, the Organic electric element of Kim ‘404 as modified by Seo is equated with the device comprising a first electrode (ITO), a hole transport layer, an emitting auxiliary layer comprising Compound 2-7 of Kim ‘404, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer, the emitting auxiliary layer, and the emitting layer are each an organic material layer; and the hole transport layer and an emitting auxiliary layer is a hole transporting band layer, meeting all the limitations of claims 13 and 15.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170170404 A1) in view of Seo et al. (US 2002/0121860 A1) as applied to claims 1, 3-4, 6-10, 13, and 15 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claims 16-19, the Organic electric element of Kim ‘404 as modified by Seo reads on all the features of claim 1, 3-4, 6-10, 13, and 15 as outlined above. 
The Organic electric element of Kim ‘404 as modified by Seo comprises a first electrode (ITO), a hole transport layer, an emitting auxiliary layer comprising Compound 2-7 of Kim ‘404, an emitting layer comprising a first host Compound 2-7, a second host Compound 1-24, and a phosphorescent dopant (PD76), and a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer, the emitting auxiliary layer, and the emitting layer are each an organic material layer; and the hole transport layer and an emitting auxiliary layer is a hole transporting band layer.
Kim ‘404 in view of Seo does not disclose a specific display device comprising the Organic electric element of Kim ‘404 as modified by Seo.
Pang discloses a display device (“flexible active matrix OLED display” in Fig. 3) comprising an organic electric device (“C: OLED” in Fig. 3) and a control part driving the display device (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electric element of Kim ‘404 as modified by Seo by using the device in the display device of Pang, as taught by Pang.
The motivation of doing so would have been to provide a flexible display device based on the teaching of Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the Organic electric element of Kim ‘404 as modified by Seo, and a control part (thin film transistor of Pang) driving the display device, wherein the organic electric element is an OLED, meeting all the limitations of claims 16-19.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0131542 A1, hereafter Kim ‘542).
Regarding claims 1, 3-4, 7-11, and 14, Kim ‘542 discloses an organic electric element (“organic electroluminescent device”) comprising a plurality of host materials at least one first host compound of Formula 1 and at least one second host compound of Formula 2 ([009], [054]).

    PNG
    media_image4.png
    432
    708
    media_image4.png
    Greyscale

In Formula 1, Ar1 and Ar2 can be a substituted or unsubstituted C6-C30 aryl group; L1 can be a substituted or unsubstituted C6-C30 arylene; R11 and R12 can be hydrogen or a substituted or unsubstituted C6-C30 aryl group; p and q are each an integer of 1 to 4 ([010]-[014]).
In Formula 2, Ma is a substituted or unsubstituted nitrogen containing 3-30-membered heteroarylene; L2 can be a single bond or a substituted or unsubstituted C6-C30 arylene; Formula 2 and Formula 2-a are fused at the positions of a and b, b and c, c and d, e and f, f and g, or g and h of Formula 2, or Formula 2 and Formula 2-b are fused at the positions of e and f, f and g, or g and h of Formula 2; R1 to R3 can be hydrogen or a substituted or unsubstituted C6-C30 aryl group; R can be hydrogen or a substituted or unsubstituted 3-30 membered heteroaryl; n, m, and l each represent an integer of 1 to 4; the heteroarylene contain at least one heteroatom selected from B, N, O, S, Si, and P ([015]-[023]).
Kim ‘542 exemplifies Compound H1-58 as the first host compound ([050]) and Compound H2-165 as the second host compound ([052]).
Kim ‘542 exemplifies an organic electric element (“Device Example 1” in [115], Table 1) comprising a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising the first and the second host compounds of Kim ‘542 evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al). 
Kim ‘542 does not disclose a specific device comprising Compound H1-58 of Kim ‘542 and Compound H2-165 of Kim ‘542; however, Kim ‘542 does teach that the host comprises a plurality of host materials at least one first host compound of Formula 1 and at least one second host compound of Formula 2 ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electric element of Kim ‘542 (Device Example 1 of Kim ‘542) by substituting the first host with Compound H1-58 and the second host with Compound H2-165, as taught by Kim ‘542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of each of the first and the second host compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant organic electric element comprises a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising Compound H1-58 and Compound H2-165 evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al), wherein the organic electric element is an organic electroluminescent device.

    PNG
    media_image5.png
    401
    511
    media_image5.png
    Greyscale

The Compound H1-58 of Kim ‘542 is identical to Applicant’s Formula (1); wherein 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (phenyl); Ar1 and Ar2 are bonded to each other to form a ring, with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); 4) L1 and L2 are each a single bond; L3 and L4 are C6-C60 arylene group (phenylene); and L5 is a C6-C60 arylene group (biphenyl) provided that L5 is not a single bond.

    PNG
    media_image6.png
    329
    556
    media_image6.png
    Greyscale

The Compound H2-165 of Kim ‘542 has similar structure as Applicant’s Formula (2). The only difference is that the substitution position of the N-phenyl benzopyrrole unit of Formula (2-b) of Kim ‘542 (marked by a dashed circle above). The N-phenyl benzopyrrole unit is substituted to the carbazole group of Formula (2) of Kim ‘542 via the position f and g; however, Kim ‘542 does teach that the Formula (2-b) can be substituted to the Formula (2) via the position g and h ([019]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound H2-165 by changing the substitution position of the N-phenylpyrrole group corresponding to Kim ‘542’s Formula (2) from e and f to g and h, as taught by Kim ‘542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the substitution position of g and h would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.

    PNG
    media_image7.png
    371
    477
    media_image7.png
    Greyscale

The resultant compound (Modified compound H2-156 of Kim ‘542 (1)) has identical structure as Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one hetero atom of N (quinazoline); 2) c is 2; d and e are each 0; 3) R3 are hydrogen or a C2-C20 alkenyl group, and a plurality of R3 are bonded to each other to form a ring (benzene); R4 and R5 are each hydrogen; 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (naphthyl and phenyl); 6) i is 1 and j is 0, with the proviso that i + j is 1; and 7) X1 is N-L7-Ar6, wherein L7 is a single bond, wherein Ar6 is a C6-C60 aryl group (phenyl), wherein the heterocyclic group (quinazoline) may be substituted with C6-C20 aryl group (phenyl).
The modification also provides the Modified organic electric element of Kim ‘542 (1) comprising a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising the first host compound (Compound H1-58 of Kim ‘542) and the second host compound (Modified Compound H2-165 of Kim ‘542 (1)) evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transporting layer is a hole transporting band layer, meeting all the limitations of claims 1, 3-4, and 7-11. 
The Modified organic electric element of Kim ‘542 (1), wherein the emitting layer is formed by evaporating the first host compound and the second host compound at the evaporation rate of 1:1. That is, the amount of the first host compound and the amount of second host compound in the thin film are same. The first host compound and the second host compound are mixed in a ratio of 1:1, meeting all the limitations of claim 14. 
Regarding claim 2, the Modified organic electric element of Kim ‘542 (1) reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising the first host compound (Compound H1-58 of Kim ‘542) and the second host compound (Modified Compound H2-165 of Kim ‘542 (1)) evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transporting layer is a hole transporting band layer.
The carbazole of the first host Compound H1-58 of Kim ‘542 is unsubstituted; however, Kim ‘542 does teach that the substituents of the carbazole corresponding to R11 and R12 of the Formula 1 of Kim ‘542 ([009]) can be each substituted by a substituted or unsubstituted C6-C30 aryl group and p and q can be each 1 ([010]-[014]). Kim ‘542 exemplifies a phenyl group substituted to each of the benzene rings of the carbazole unit (Compound H1-17 in [050]; see the parts in the dashed circles below).

    PNG
    media_image8.png
    366
    487
    media_image8.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound H1-58 of Kim ‘542 of the Modified organic electric element of Kim ‘542 (1) by substituting each of the benzene ring of the carbazole unit with a phenyl group, as taught by Kim ‘542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the phenyl group at the position corresponding to R11 and R12 of Formula 1 of Kim ‘542 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides Modified organic electric element of Kim ‘542 (2) which has identical structure as the Modified organic electric element of Kim ‘542 (1) except that the first host compound H1-58 of Kim ‘542 is changed to the Modified Compound H1-58 of Kim ‘542 as shown below.

    PNG
    media_image9.png
    331
    622
    media_image9.png
    Greyscale

The Modified Compound H1-58 of Kim ‘542 is identical to Applicant’s Formula (1); wherein 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (phenyl); 4) L1 to L4 are each C6-C60 arylene group (phenylene); and L5 is a C6-C60 arylene group (biphenyl) provided that L5 is not a single bond.
Regarding claim 5, the Modified organic electric element of Kim ‘542 (1) reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising the first host compound (Compound H1-58 of Kim ‘542) and the second host compound (Modified Compound H2-165 of Kim ‘542 (1)) evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transporting layer is a hole transporting band layer.
Kim ‘542 exemplifies Compound H1-15 as the first host compound ([050]).

    PNG
    media_image10.png
    318
    480
    media_image10.png
    Greyscale

The Compound H1-15 of Kim ‘542 is identical to Applicant’s Formula (1); wherein 1) Ar1, Ar2, and Ar3 are each a C6-C60 aryl group (phenyl and naphthyl); Ar4 is a C2-C60 heterocyclic group (dibenzothiophene); Ar1 and Ar2 are bonded to each other to form a ring, with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); 3) R1 is hydrogen or a C2-C20 alkenyl group, and a plurality of R1 may be bonded to each other to from an aromatic ring (benzene); R2 are each hydrogen 4) L1, L2, and L4 are each a single bond; L3 is C6-C60 arylene group (phenylene); and L5 is a C6-C60 arylene group (phenylene) provided that L5 is not a single bond.
The first host Compound H1-58 of Kim ‘542 does not have a dibenzothiophene group at least one of positions Ar3 and Ar4; however, Kim ‘542 does teach that Compound H1-15 of Kim ‘542 can be used as the first host compound ([050]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic electric element of Kim ‘542 (1) by substituting the first host Compound H1-58 with Compound H1-15, as taught by Kim ‘542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the first host compound would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides Modified organic electric element of Kim ‘542 (3) which has identical structure as the Modified organic electric element of Kim ‘542 (1) except that the first host compound H1-58 of Kim ‘542 is changed to the Compound H1-15 of Kim ‘542, meeting all the limitations of at least claims 1 and 5.
Regarding claim 6, the Modified organic electric element of Kim ‘542 (1) reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising the first host compound (Compound H1-58 of Kim ‘542) and the second host compound (Modified Compound H2-165 of Kim ‘542 (1)) evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transporting layer is a hole transporting band layer.
Kim ‘542 exemplifies Compound H1-13 as the first host compound ([050]).

    PNG
    media_image11.png
    321
    497
    media_image11.png
    Greyscale

The Compound H1-13 of Kim ‘542 is identical to Applicant’s Formula (1); wherein 1) Ar1-Ar4 are each a C6-C60 aryl group (phenyl and naphthyl); Ar1 and Ar2 are bonded to each other to form a ring, with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); 3) R1 is hydrogen or a C2-C20 alkenyl group, and a plurality of R1 may be bonded to each other to from an aromatic ring (benzene); R2 are each hydrogen 4) L1 and L2 are each a single bond; L3 and L4 are each a C6-C60 arylene group (phenylene); and L5 is a C6-C60 arylene group (phenylene) provided that L5 is not a single bond.
The first host Compound H1-58 of Kim ‘542 wherein each of L1 through L5 are single bond or para-bonded phenylene or biphenylene; however, Kim ‘542 does teach that Compound H1-13 of Kim ‘542 can be used as the first host compound ([050]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic electric element of Kim ‘542 (1) by substituting the first host Compound H1-58 with Compound H1-13, as taught by Kim ‘542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the first host compound would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides Modified organic electric element of Kim ‘542 (4) which has identical structure as the Modified organic electric element of Kim ‘542 (1) except that the first host compound H1-58 of Kim ‘542 is changed to the Compound H1-13 of Kim ‘542, meeting all the limitations of at least claims 1 and 6.
Regarding claim 12, the Modified organic electric element of Kim ‘542 (1) reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), a hole transport layer (HT-3), an emitting layer comprising the first host compound (Compound H1-58 of Kim ‘542) and the second host compound (Modified Compound H2-165 of Kim ‘542 (1)) evaporated at the same rate of 1:1 and a phosphorescent dopant (D-71), a second electrode (Al), wherein the organic electric element is an organic electroluminescent device; the hole transport layer and the emitting layer are each an organic material layer; and the hole transporting layer is a hole transporting band layer.
The second host compound (Modified Compound H2-165 of Kim ‘542) has similar structure as Applicant’s Compound 3-49 of claim 12. The only difference is that the benzene ring (marked by a dashed circle below) corresponding to Kim ‘542’s Formula (2-a) is combined to the carbazole group corresponding to Kim ‘542’s Formula (2) via c and d; however, Kim ‘542 does teach that Formula (2-a) can combined to Formula (2) via a and b ([019]).

    PNG
    media_image12.png
    383
    751
    media_image12.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified Compound H2-165 of Kim ‘542 (1) by changing the substitution position of the benzene ring of Formula (2-a) of Kim ‘542 from c and d to a and b of Formula (2) of Kim ‘542, as taught by Kim ‘542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the connection position of a and b would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant compound has identical structure as Applicant’s Compound 3-49.
The modification provides Modified organic electric element of Kim ‘542 (5) which has identical structure as the Modified organic electric element of Kim ‘542 (1) except that the second host compound (Modified Compound H2-165 of Kim ‘542) is changed to Applicant’s Compound 3-49, meeting all the limitations of at least claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786